Title: To George Washington from Samuel Smith, 2 March 1790
From: Smith, Samuel
To: Washington, George

 

Sir
Baltimore [Md.] 2d March 1790

Mr Philip Walsh of Cadix will have the Honor to present this to your Excellency, that Gentlem⟨e⟩n Vis[i]ts America with a view of forming Connexions for the very respectable House of Domnick Terry & Co. of Cadix. He has the advantage of being introduced by the most respectable Mercantile Houses of Europe Who all agree that the House he represents is considered of the first Consequence. Mr Walsh’s Views extends farther he proposes the services of his Brother Mr John Walsh (the principal of that House) Gratis, in the Character of Consul for the United States at Cadix. I therefore take the liberty to introduce him to your Excellencys Attention & with the highest respect Have the Honor to be Your Excellency’s Most Obdt Servt

Sam. Smith

